Citation Nr: 0732345	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cause of death, 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 through 
February 1977.  He died in July 1979.  The appellant is his 
surviving ex-spouse.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the appellant's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated December 2006.  

Furthermore, the statement received in August 2007, 
subsequent to the supplemental statement of the case dated 
June 2007, is duplicative, cumulative and as such, not 
pertinent to question of the appellant's status as a 
claimant.  


FINDINGS OF FACT

1.  The veteran and the appellant are shown to have formally 
married in August 1960.  

2.  The veteran and the appellant are shown to have legally 
divorced in March 1978.  The veteran died in July 1979.

3. Subsequent to their legal divorce in 1978, the veteran and 
the appellant are not shown to have manifested a mutual 
agreement to enter into a relationship as husband and wife, 
in other words, to have entered into a common law marriage 
and there is no evidence of a formal marriage ceremony.


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran and 
therefore, there is no legal basis for the claim of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 103, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.1(j), 
3.50, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In the instant case, the RO sent a letter in April 2004 
(prior to the adverse administrative determination) which 
informed the appellant of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the appellant was expected to 
provide.  The letter also essentially told the appellant to 
submit any information or evidence in her possession.  
Additionally, the information was provided in the January 
2007 notice letter included a definition of marriage under 38 
C.F.R.3.1(j) (2007) and after which the appellant had an 
opportunity to respond.  Therefore, the appellant is not 
prejudiced by the untimely notice.

Additionally, the evidence shows that the appellant, who is 
represented by a competent service representative, had actual 
knowledge with the requirements for the benefit sought on 
appeal.  Therefore, under these circumstances, the Board 
finds the appellant was afforded "a meaningful opportunity to 
participate effectively in the processing of her claim by 
VA," such that the VCAA timing error did not affect the 
essential fairness of the adjudication of the claim.  See 
Sanders, supra. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, the Board concludes that any defect in the 
content of the VCAA notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
 
With respect to VA's duty to assist the appellant, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the appellant in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The RO has 
obtained the veteran's service medical records, VA medical 
records, and afforded the appellant a hearing before the 
undersigned veterans law judge in March 2006.  The appellant 
has not identified any further evidence with respect to her 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The appellant asserts that she is the veteran's surviving 
spouse and therefore entitled to VA death benefits.  She 
alleges that she was married to the veteran at the time of 
his death and that the veteran's exposure to Agent Orange 
caused his heart condition, and thus caused or contributed to 
the veteran's death.  

At the outset, the Board notes that the appellant previously 
filed a claim for service connection for cause of death in 
July 1979.  Rating decisions issued in August 1979 and 
November 1979 denied the claim.  The appellant did not appeal 
these decisions, and thus they are final decisions.  In 
August 2004, the appellant submitted a new claim for service 
connection for cause of death, as secondary to exposure to 
Agent Orange.  When a provision of law or regulation creates 
a new basis of entitlement to benefits, an applicant's claim 
of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, procured by 
the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).  A claimant qualifies as a spouse of the veteran if 
she was validly married to him.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).

The record shows that the appellant and the veteran were 
married in South Carolina in August 1960 and were divorced in 
South Carolina in March 1978.  The appellant has not asserted 
that the March 1978 judgment of divorce between herself and 
the veteran is invalid or that she was unaware of its 
existence.  In fact, a psychiatric treatment report dated 
August 1977 reveals that the veteran reported that his wife 
left him and had filed for the divorce.  

Thus, in this case, as she was not married to the veteran at 
the time of his death, the appellant can not be considered as 
a surviving spouse as defined by 38 C.F.R. § 3.50.  The Board 
will consider, however, the possibility that the appellant's 
relationship with the veteran after the 1978 divorce may be a 
"deemed valid marriage" under other provisions of the law.  
In this regard, in jurisdictions where marriages other than 
by ceremony are recognized, the marriage may be established 
by the affidavits or certified statements of one or both of 
the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged marriage, 
such as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as a 
result of the relationship.  38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  Id.

Common law marriages in South Carolina are created only when 
the parties intend to enter into a marriage contract.  Barker 
v. Barker, 499 S.E.2d 503, 506 (S.C. Ct. App. 1998).  This 
intent to enter into marriage is generally proved through 
circumstantial evidence, including evidence that establishes 
that the parties had lived together for a long period of 
time, and have publicly held themselves out as husband and 
wife.  Id.  Therefore the question becomes whether the 
veteran and the appellant intended to enter into a marriage 
after their 1978 divorce was finalized.

The evidence of record includes various statements and other 
evidence regarding the appellant's relationship to the 
veteran at the time of his death.  A psychiatric treatment 
report dated August 1977 shows that the veteran reported that 
his wife left him and had filed for the divorce.  The March 
1978 divorce decree stated that the veteran and the appellant 
had not lived together as husband and wife since May 1976.  A 
statement submitted by the appellant in June 1979 shows that 
she stated that she was the veteran's ex-wife.  In her 
initial application for death benefits dated July 1979, the 
appellant reported that her marriage to the veteran had ended 
in divorce in March 1978.  

Conversely, the veteran's death certificate, dated July 1979, 
indicated that the veteran was married at the time of his 
death, and listed the appellant as his surviving spouse.  The 
Board notes however, that it appears the information was 
provided by veteran's mother and not the appellant.  
Additionally, the appellant, on her April 2004 claim for 
death benefits indicated that her marriage to the veteran 
ended in death, and subsequently submitted statements and 
forms indicating that she was the veteran's wife at the time 
of his death in 1979.  In those statements submitted 
subsequent to her April 2004 claim, the appellant asserted 
that she stood by her husband throughout his 21 years of 
military service, that the veteran's condition deteriorated 
after his return from Vietnam, and that after the veteran 
returned from Vietnam, he was not the same person.  

The appellant was also afforded a hearing in March 2006, 
during which she stated she was married to the veteran for 18 
years, almost the entire period of his military service.  In 
her hearing the appellant stated that at the time of death, 
she was separated from her husband but kept in touch with 
him.  She also testified that she helped out with his burial 
as well as helped finalize things after he died, and that she 
still loved the veteran.  Moreover, while she admitted that 
she did not live with the veteran at the time of his death, 
she stated that she saw him about two or three times a week 
when she brought her kids by to visit with their father. 

While the death certificate shows the appellant to be the 
surviving spouse, and while the appellant asserts that she 
was the wife, widower, and surviving spouse of the veteran in 
her statements in support of her April 2004 claim for death 
benefits, the Board finds that the evidence submitted at the 
time of the veteran's death in 1979 to be more probative than 
the appellant's assertions regarding her relationship with 
the veteran in 2004 - nearly 30 years after the veteran's 
death.  Specifically, immediately following the veteran's 
death, appellant stated numerous times immediately after the 
veteran's death that she was his ex-wife, and that they were 
divorced.  Specifically, on her initial claim for death 
benefits in 1979, the appellant indicated that her marriage 
to the veteran ended in divorce.  Furthermore, the veteran 
and appellant were not cohabitating at the time of the 
veteran's death, and per the 1978 divorce decree, had not co-
habitated since 1976.  Even at her March 2006 hearing before 
the undersigned veterans law judge, the appellant stated that 
she was separated from the veteran at the time of his death, 
but would see him two or three times a week when she dropped 
off her children for a visit.  

Moreover, the appellant submitted no further evidence, other 
than her own statements showing that she and the veteran were 
common law married after their divorce.  After the December 
2006 remand, the appellant failed to submit any evidence 
clarifying the status of her relationship to the veteran at 
the time of his death.  To date, she has not provided 
evidence of cohabitation, or statements other than her own, 
that indicate an intent by the appellant and veteran to hold 
themselves out to the public as a married couple after their 
1978 divorce.  Thus, the evidence of record does not show 
that the veteran and the appellant considered themselves to 
be married subsequent to their 1978 divorce.  


Thus, the preponderance of the evidence shows that, at the 
time of the veteran's death, the appellant was not married to 
the veteran (formally, or by common law marriage), there is 
no objective evidence that either the appellant or the 
veteran considered each other to be married in common law, 
(i.e. that they had an exchange of words in the present tense 
spoken with the purpose of establishing the relationship of 
husband and wife).  In other words, there was no marriage 
contract after the 1978 divorce.  Additionally, the evidence 
does not show and the appellant does not assert that she 
remarried the veteran in a formal ceremony after the March 
1978 divorce.  As such, at the time after the March 1978 
divorce (and thus at the time of the veteran's death in 
1979), the veteran and the appellant cannot be found to be 
married under common law or otherwise. 

Accordingly the appellant cannot be considered to have been 
the surviving spouse of the veteran and eligible for VA death 
benefits on that basis.  Therefore, the Board does not need 
to consider whether service connection for cause of death due 
to Agent Orange is warranted.



ORDER

The appellant is not recognized as the surviving spouse of 
the veteran for the purpose of receiving VA death benefits.  
Therefore, the claim of service connection for the cause of 
the veteran's death as secondary to Agent Orange exposure 
must be dismissed.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


